Citation Nr: 0807328	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-40 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for pes planus 
deformity of the right foot. 

2.  Entitlement to service connection for early degenerative 
joint disease of the knees, claimed as bilateral knee 
condition, secondary to service-connected disc bulge at L2-L3 
and L4-L5 with lumbosacral strain. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

The veteran testified before the undersigned Veterans Law 
Judge in January 2008. 

At the hearing the veteran submitted additional medical 
records with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that in the veteran's March 2005 Notice of 
Disagreement and his January 2008 hearing he stated that he 
was seeking service connection for his bilateral knee 
condition, secondary, to his service-connected disc bulge at 
L2-L3 and L4-L5 with lumbosacral strain.  Therefore, the 
Board has recharacterized the issue as listed on the title 
page. 


FINDINGS OF FACT

1.  The veteran's entrance examination stated that the 
veteran broke his foot prior to service.  His service medical 
records revealed that the veteran was treated in-service for 
right foot pain and pes planus during service.  He has a 
current diagnosis of pes planus. 

2.  Medical opinion states that the veteran's degenerative 
joint disease of the knees, claimed as bilateral knee 
condition, is not secondary to his service-connected disc 
bulge at L2-L3 and L4-L5 with lumbosacral strain.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
pes planus of the right foot is due to injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

2.  The veteran's disability manifested by degenerative joint 
disease of the knees, claimed as bilateral knee condition, is 
not proximately due to or the result of the service-connected 
disc bulge at L2-L3 and L4-L5 with lumbosacral strain.  
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the March 
2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in December 2004, April 2006, 
and January 2007. 

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in January 2008.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A.  Service connection for pes planus deformity of the right 
foot

The veteran testified that his current pes planus deformity 
of the right foot was due to military service.  He testified 
that he fractured his right foot prior to service.  He also 
testified that during basic training he was on a four mile 
hike and felt his foot give way, he then went to sick call 
for it and was treated with 24 hour bed rest. 
 
The Board notes that the veteran's entrance examination 
stated that he had a right foot fracture prior to service; 
however, the Board notes that there are no details regarding 
any residuals.

An in-service January 1969 podiatry clinic note stated the 
veteran's left foot was a size 9 and his right foot was a 
size 11.  It was noted that he had pes planus on the right 
side with good range of motion.  An April 1970 treatment note 
stated that the veteran's right foot was 2 sizes larger then 
his left foot and was quite flat.  In addition, the veteran 
was given arch supports for his right foot in April 1970.   

At the veteran's December 2004 VA examination the veteran 
reported that if he walked any distance the bottoms of his 
feet hurt and his right foot turned out.  The veteran 
reported that he had pain since service and it began in the 
middle of basic training.  He stated that as a result of 
excessive long marches his right foot flattened down and 
became symptomatic.  He reported that he was put on light 
duty and arches were ordered for him.  He stated that the 
pain increased substantially in the year prior to the VA 
examination.  Lateral view x-ray studies revealed significant 
flatfoot. 

In March 2005 the veteran's private physician stated that 
that his right leg was 4 cm. shorter then his left leg and 
that the discrepancy probably contributed to some of his foot 
complaints.  The private physician stated that a custom shoe 
was recommended for the limb length discrepancy. 

In April 2006 the previous VA examiner stated that the 
veteran's pes planus of the right foot, was first diagnosed 
during the patient's military service, and she could not 
opine if it was a natural progression of the patient's right 
foot fracture.  The examiner stated that she could not 
resolve the issue without knowledge of what was fractured 
before service. 

At the veteran's January 2007 VA examination moderate pes 
planus was noted and when the veteran stood his arch was 1 
cm. high.  He was diagnosed with moderate pes planus on the 
right side.  

In a December 2007 private examiners report it was noted the 
veteran had collapsing pes planovalguys foot type, 
osteoarthritis plantar fasciitis, calcenal spur syndrome, and 
acute bursitis.  The physician stated that the veteran had a 
flatfoot deformity which may have contributed to the 
development of plantar fasciitis and osteoarthritis. 

In January 2008 the veteran's private physician prescribed 
custom molded orthotic for a diagnosis of collapsing pes 
planovalgus, plantar fasciitis, and calcified spurs. 

38 U.S.C.A. § 1111 provides that a veteran is presumed sound 
upon entrance into active duty except as to conditions noted 
at the time of the acceptance, examination, or enrollment; in 
this case, no such conditions were noted at the time of the 
veteran's entrance into military service.  
 
To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence that 
(1) the condition existed prior to service, and (2) the 
condition was not aggravated by service.  The claimant is not 
required to show that the condition increased in severity in 
service before VA's duty under the second prong of the 
rebuttal standard attaches; since 38 C.F.R. § 3.304(b) 
conflicts with 38 U.S.C.A. § 1111, the C.F.R. section is 
invalid and should not be followed.  VAOPGCPREC 003-03 (July 
16, 2003).  

The Board finds in this case that the evidence does not 
clearly and unmistakably refute the presumption of soundness.  
There is no medical evidence of treatment for pes planus 
prior to service and the veteran was not noted to have pes 
planus prior to service. 

Since it can not be shown by clear and unmistakable evidence 
that the veteran's pes planus preexisted service the Board 
does not need to find if the condition was aggravated by 
service; however, it must find if the veteran has a current 
disability, an in-service occurrence or aggravation of a 
disease or injury and a nexus between an in-service disease 
or injury and the current disability.   

After careful review of the veteran's testimony, VA 
examinations, and private treatment reports the Board finds 
that the veteran was treated for and diagnosed with pes 
planus in service and has a current diagnosis of pes planus.  
Therefore, the Board finds that service connection for pes 
planus deformity of the right foot is warranted. 

The Board notes that though the veteran does not have medical 
evidence stating if his current pes planus is related to his 
in-service pes planus service connection will still be 
granted because when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.102 (2006).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for pes planus deformity of the 
right foot is granted.  


B. Service connection for early degenerative joint disease of 
the knees. 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

At the veteran's December 2004 VA examination the veteran 
stated he had bilateral knee pain for many years, with no 
specific injury to the knee.  The examiner stated that there 
was no reported history of trauma to the knees while in 
service. 

In March 2005 the veteran's private physician stated that 
that the exact etiology of the veteran's knee pain was not 
known.  X-ray studies revealed early degenerative joint 
disease of both knees. 

In April 2006 the VA examiner opined that the veteran's 
service-connected low back condition was not the cause of the 
veteran's knee symptoms and should not aggravate the 
veteran's knee disorder.  He stated that there was no 
biomechanical explanation for his back pain to cause his knee 
pain.  

At the veteran's January 2007 VA examination the examiner 
stated that the veteran's knee bilaterally were normal on 
examination.  The veteran's history and x-ray studies 
suggested that he had mild degenerative joint disease. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).
 
The veteran testified that after he hurt his back in service 
that later on his knees began to bother him off and on.  The 
veteran testified that he did not hurt his knees at the same 
time he hurt his back. 
 
The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).

After careful review of the veteran's VA examinations, 
private physician reports, and VA testimony the Board finds 
that there is no medical nexus evidence establishing a 
connection between the current bilateral knee disability and 
his service-connected lumbosacral strain disability.  

Given these facts, the Board finds that service connection 
for early degenerative joint disease of the knees, claimed as 
bilateral knee condition, secondary to service-connected disc 
bulge at L2-L3 and L4-L5 with lumbosacral strain must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  






ORDER

Service connection for pes planus deformity of the right foot 
is granted. 

Service connection for early degenerative joint disease of 
the knees, claimed as bilateral knee condition, secondary to 
service-connected disc bulge at L2-L3 and L4-L5 with 
lumbosacral strain is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


